Citation Nr: 1449256	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2004 (back) and June 2008 (PTSD) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that additional evidence (regarding the rating for PTSD) was received in the record in October 2012 after the last adjudication by the RO in August 2012, and was not accompanied by a waiver.  The Board finds no prejudice to the Veteran however since the matter is being remanded.

The issue of the rating for PTSD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

In July 2007, prior to the promulgation of a Board decision in the matter of service connection for a back disability, the Veteran requested that his appeal in such matter be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking service connection for a back disability; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement dated in July 2007, the Veteran withdrew his appeal in the matter of service connection for a back disability.  As he has requested withdrawal of his appeal in this matter, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration.  Accordingly, the Board does not have jurisdiction to further consider an appeal in this matter.


ORDER

The Veteran's appeal seeking service connection for a back disability is dismissed.


REMAND

The Veteran has suggested that his PTSD has worsened.  See February 2010 substantive appeal and October 2012 statement.  He was last examined by VA to assess this disability in September 2009.  He was scheduled for a VA examination in June 2012, but failed to report.  The Veteran stated that he was out of town when telephoned about his examination and only received the notification upon his return.  The Board finds that good cause has been shown for the Veteran's failure to report for a VA examination and that he should be scheduled for a contemporaneous examination to evaluate the current severity of his PTSD.

The Board stresses to the Veteran, that while VA has a duty to assist him in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated clinical records of any VA treatment the Veteran has received for his PTSD.

2.  Then arrange for an appropriate examination to determine the current severity of the Veteran's service connected PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  

3.  Thereafter review the record and readjudicate the claim for an increased rating.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


